DETAILED ACTION

This action is responsive to communications filed on February 23, 2022. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 15, and 18 are independent claims.
Claims 1-5 and 7-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/27/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 18-20:
In summary, Claim 18 recites a “computer readable storage medium” for storing a program that performs various functions. The recited “computer readable storage medium” is not sufficiently limited to non-transitory media. Thus, the recited “computer readable storage medium” is interpreted to include nonstatutory subject matter (e.g. signals, carrier waves, etc.).
	Accordingly, Claim 18 fails to recite statutory subject matter under 35 U.S.C. 101.
	Further, claims 19 and 20 also fail to recite statutory subject matter because they depend from Claim 18 and do not sufficiently limit to non-transitory media.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al., US Patent Application Publication no. US 2011/0181526 (“Shaffer”), and further in view of Clavin et al., US Patent Application Publication no. US 2011/0173574 (“Clavin”).
Claim 1:
	Shaffer teaches or suggests a method, comprising: at an electronic device with a display and a touch-sensitive surface:
	displaying, on the display, a user interface of an application (see Fig. 3A; para. 0034 - views or windows in which a touch is detected may correspond to programmatic levels within a view hierarchy; para. 0069 - views or user interface windows, in which information is displayed and touch-based gestures occur; para. );
	while displaying the user interface of the application, detecting a user input that corresponds to a portion of the user interface of the application that is associated with a plurality of gesture recognizers (see para. 0072 - event recognizer (also called herein "gesture recognizer"). event queue the event information, which is retrieved by a respective event recognizer; para. 0075 - one application view 316 of the application 132-1 includes one or more event recognizers. respective application view 316 includes a plurality of event recognizers; para. 0077 - event information includes information about an event (e.g., a touch) or a sub-event (e.g., a touch movement), wherein
		a first set of one or more standard gesture recognizers of the plurality of gesture recognizers were associated with the portion of the user interface by the application (see para. 0071 - determines that only the hit view should receive a particular sequence of events and/or subevents. In other application contexts, active event recognizer determination module 314 determines that all views that include the physical location of an event or sub-event are actively involved views; para. 0075 - one application view 316 of the application 132-1 includes one or more event recognizers; para. 0082 - a respective event recognizer 320-1 determines that the series of events and/or sub-events; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer.);
		a second set of one or more supplemental gesture recognizers in the plurality of gesture recognizers were associated with the portion of the user interface (see para. 0082 - other event recognizers, if any, that remain active for the hit view continue to track and process events and/or sub-events of an ongoing touch-based gesture; para. 0104 – any other event recognizers of the actively involved views; para. 0105 - the set of event recognizers, if any, that are to continue receiving events and/or sub-events even after the respective event recognizer has entered the exclusive state; para. 0106 - set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer.);
		a first failure requirement involving a first standard gesture recognizer and a first supplemental gesture recognizer were associated the portion of the user interface (see para. 0106 - list 351; when included in the event recognizer state 336 for a respective event recognizer, this list 351 indicates the set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; in effect, the listed event recognizers have higher priority for recognizing an event than the event recognizer with the wait-for list 351; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail.);
	in response to detecting the user input, processing the user input in accordance with the first standard gesture recognizer, the first supplemental gesture recognizers, and the first failure requirement (see para. 0106 - list 351; when included in the event recognizer state 336 for a respective event recognizer, this list 351 indicates the set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; in effect, the listed event recognizers have higher priority for recognizing an event than the event recognizer with the wait-for list 351; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
	Shaffer appears to fail to explicitly disclose associated by a system process; associated by a system process.
	Clavin teaches or suggests to fail to explicitly disclose associated by a system process; associated by a system process (see para. 0046 – switch between system and application control while enabling the user to perform certain system level functions while in application. mode gestures (OS level interaction-starting a new application, muting all applications; para. 0047 - reserved gestures may comprise gestures that are recognized system wide, issuing a command to the system regardless of the mode; para. 0049 - another example, an in-application platform gesture that comprises a gesture applicable to both the platform and application may cause both the platform and the application to receive and respond to the gesture input.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include associated by a system process; associated by a system process for the purpose of efficiently coordinating gestures between system and application levels, improving user interface operability, as taught by Clavin (0004 and 0046).
Claim(s) 15 and 18:
Claim(s) 15 and 18 correspond to Claim 1, and thus, Shaffer and Clavin teach or suggest the limitations of claim(s) 15 and 18 as well.

Claim 2:
	Shaffer further teaches or suggests wherein the first set of one or more standard gesture recognizers are arranged in a gesture recognition hierarchy, wherein the first failure requirement includes a requirement that a first respective gesture recognizer fail in order for a second respective gesture to successfully recognize a gesture, wherein the first respective gesture recognizer is at a higher level in the gesture recognition hierarchy than the second respective gesture recognizer (see para. 0072 - event recognizer (also called herein "gesture recognizer"). event queue the event information, which is retrieved by a respective event recognizer; para. 0075 - one application view 316 of the application 132-1 includes one or more event recognizers. respective application view 316 includes a plurality of event recognizers; para. 0102 - Event recognizer state 336 also includes view hierarchy reference(s) 337-3, indicating to which view the respective instance 343-2 of the gesture recognizer is attached; para. 0106 - list 351; when included in the event recognizer state 336 for a respective event recognizer, this list 351 indicates the set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; in effect, the listed event recognizers have higher priority for recognizing an event than the event recognizer with the wait-for list 351; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
Claim(s) 16 and 19:
Claim(s) 16 and 19 correspond to Claim 2, and thus, Shaffer and Clavin teach or suggest the limitations of claim(s) 16 and 19 as well.

Claim 3:
	Shaffer further teaches or suggests wherein the first failure requirement includes a requirement that the first supplemental gesture recognizer fail in order for the first standard gesture recognizer to successfully recognize a gesture (see para. 0106 - list 351; when included in the event recognizer state 336 for a respective event recognizer, this list 351 indicates the set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; in effect, the listed event recognizers have higher priority for recognizing an event than the event recognizer with the wait-for list 351; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
Claim(s) 17 and 20:
Claim(s) 17 and 20 correspond to Claim 3, and thus, Shaffer and Clavin teach or suggest the limitations of claim(s) 17 and 20 as well.

Claim 4:
	Shaffer further teaches or suggests wherein the first supplemental gesture recognizer is a drag add gesture recognizer, and the first standard gesture is a tap gesture recognizer (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).

Claim 7:
	Shaffer teaches or suggests wherein the first supplemental gesture recognizer is a drag start gesture recognizer, and the fist standard gesture recognizer is a long press gesture recognizer (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event; one continuous gesture recognizer includes: one or more of a long press gesture recognizer; para. 0235 - long press gesture recognizer is configured to recognize a long press gesture (e.g., a press and hold of a touch).).

Claim 10:
Shaffer further teaches or suggests wherein the first failure requirement includes a requirement that the first standard gesture recognizer fail in order for the first supplemental gesture recognizer to successfully recognize a gesture (see para. 0106 - list 351. when included in the event recognizer state 336 for a respective event recognizer, this list 351 indicates the set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; in effect, the listed event recognizers have higher priority for recognizing an event than the event recognizer with the wait-for list 351; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event; para. 0155 - following table presents in a tabular format the processing of an exemplary sub-event sequence; para. 0159 - table presents in a tabular format the processing of the exemplary sub-event sequence; para. 0163 - following table presents in a tabular format the processing of the exemplary sub-event sequence; para. 0165 - following table presents in a tabular format the processing of the exemplary sub-event sequence.).

Claim 11:
	Shaffer further teaches or suggests wherein the first standard gesture recognizer is an intensity-based gesture recognizer, and the first supplemental gesture recognizer is a drag start gesture recognizer (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event; one continuous gesture recognizer includes: one or more of a long press gesture recognizer; para. 0235 - long press gesture recognizer is configured to recognize a long press gesture (e.g., a press and hold of a touch).).

Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, in view of Clavin, and Lin et al., US Patent Application Publication no. US 2009/0315826 (“Lin”).
Claim 5:
	Shaffer further teaches or suggests wherein the drag add gesture recognizer includes, in order for a drag add gesture to be recognized, a requirement that the user input include a contact, at a location that corresponds to a respective user interface element in the user interface, and a liftoff of the contact (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
	Shaffer explicitly fails to disclose within a predefined period of time.
	Lin teaches or suggests within a predefined period of time (see para. 0020 - identifying a drag according to the fifth object of the present invention comprises following steps: (a) detecting if a first hit-movement being conducted by the object touching said touch device; (b) starting a time counting if a detected result of step (a) is "YES"; ( c) detecting if the object leaves the touch device within a first reference time interval … and (f) generating a second operation signal continuously till a cease of the second hit movement has been detected by the touch-detect device for completing the drag; para. 0055 - keeping the second touch temporarily without leaving before the second reference time interval T LB2 ending. Thus, the operation signal is generated continuously from the second reference time interval T LB2 ending till the second touch of the object 2 on the touch device 3 being detected terminating such that the drag is completed.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include within a predefined period of time for the purpose of efficiently defining tap and drag gestures, improving gesture detection and determinations, as taught by Lin (0023).

Claim 12:
	Shaffer teaches or suggests wherein the first supplemental gesture is a drag start gesture recognizer, and wherein the drag start gesture recognizer includes, in order for a drag start gesture to be recognized: a requirement that the user input include a contact at a location that corresponds to a respective user interface element in the user interface; and a requirement that, subsequent to the location of the contact corresponding to the respective user interface element, a change in location of the contact satisfy a lateral displacement threshold (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0085 - event/touch information includes one or more of: a location, time stamp, speed, direction, distance, scale (or change in scale), and angle (or change in angle) of the respective event/touch; para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0128 - measured delay where the touch does not substantially move in any given direction (e.g., any movement of the touch position is less than a predefined threshold, which may be measured as a distance; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
Shaffer explicitly fails to disclose for at least a predetermined period of time; for at least the predefined period of time.
	Lin teaches or suggests for at least a predetermined period of time; for at least the predefined period of time (see para. 0020 - identifying a drag according to the fifth object of the present invention comprises following steps: (a) detecting if a first hit-movement being conducted by the object touching said touch device; (b) starting a time counting if a detected result of step (a) is "YES"; ( c) detecting if the object leaves the touch device within a first reference time interval … and (f) generating a second operation signal continuously till a cease of the second hit movement has been detected by the touch-detect device for completing the drag; para. 0055 - keeping the second touch temporarily without leaving before the second reference time interval T LB2 ending. Thus, the operation signal is generated continuously from the second reference time interval T LB2 ending till the second touch of the object 2 on the touch device 3 being detected terminating such that the drag is completed.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include for at least a predetermined period of time; for at least the predefined period of time for the purpose of efficiently defining tap and drag gestures, improving gesture detection and determinations, as taught by Lin (0023).



Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, in view of Clavin, and further in view of Kashara et al., US Patent Application Publication no. US 2016/0054793 (“Kashara”).
Claim 8:
	Shaffer teaches or suggests wherein processing the user input in accordance with the first standard gesture recognizer, the first supplemental gesture recognizer, and the first failure requirement is performed (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event; one continuous gesture recognizer includes: one or more of a long press gesture recognizer; para. 0235 - long press gesture recognizer is configured to recognize a long press gesture (e.g., a press and hold of a touch).).
	Shaffer fails to explicitly disclose in accordance with a determination that the device satisfies compact display criteria.
Kashara teaches or suggests in accordance with a determination that the device satisfies compact display criteria (see para. 0144 – a manipulation on the I .3rd-person image 1030 is acquired via a touch panel or the like in a device such as the tablet terminal; para. 0161 - when the display is relatively large, this distance may be, for example, a distance between the display to the position of the user U. For example, when the display is a relatively small display installed in a tablet terminal, a smartphone, or the like, the distance used for the switching of the viewpoint movement mode and the pointing mode may be specified as a distance to a hand (finger) of the user U performing a gesture or a distance to a pointing device gripped by the user U.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include in accordance with a determination that the device satisfies compact display criteria for the purpose of efficiently executing instructions based on display characteristics, improving device and application operability, as taught by Kashara (0161).

Claim 9:
Shaffer teaches or suggests the first failure requirement includes a requirement that successful recognition of the user input as a first gesture by the first standard gesture recognizer be cancelled in accordance with successful recognition of the user input as a second gesture by the first supplemental gesture recognizer; and processing the user input in accordance with the first standard gesture recognizer, the first supplemental gesture recognizer, and the first failure requirement includes: recognizing, using the standard gesture recognizer, the user input as the first gesture; subsequent to recognizing the user input as the first gesture using the standard gesture recognizer: recognizing, using the supplemental gesture recognizer, the user input as the second gesture; and ceasing to recognize the user input as the fist gesture using the standard gesture recognizer (see para. 0106 - list 351. when included in the event recognizer state 336 for a respective event recognizer, this list 351 indicates the set of event recognizers, if any, that must enter the event failed or event canceled state before the respective event recognizer can recognize a respective event; in effect, the listed event recognizers have higher priority for recognizing an event than the event recognizer with the wait-for list 351; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event; para. 0155 - following table presents in a tabular format the processing of an exemplary sub-event sequence; para. 0159 - table presents in a tabular format the processing of the exemplary sub-event sequence; para. 0163 - following table presents in a tabular format the processing of the exemplary sub-event sequence; para. 0165 - following table presents in a tabular format the processing of the exemplary sub-event sequence.).
Shaffer fails to explicitly disclose in accordance with a determination that the device does not satisfy compact display criteria.
Kashara teaches or suggests in accordance with a determination that the device does not satisfy compact display criteria (see para. 0144 – a manipulation on the I .3rd-person image 1030 is acquired via a touch panel or the like in a device such as the tablet terminal; para. 0161 - when the display is relatively large, this distance may be, for example, a distance between the display to the position of the user U. For example, when the display is a relatively small display installed in a tablet terminal, a smartphone, or the like, the distance used for the switching of the viewpoint movement mode and the pointing mode may be specified as a distance to a hand (finger) of the user U performing a gesture or a distance to a pointing device gripped by the user U.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include in accordance with a determination that the device does not satisfy compact display criteria for the purpose of efficiently executing instructions based on display characteristics, improving device and application operability, as taught by Kashara (0161).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, in view of Clavin, and further in view of Hollemans et al., US Patent Application Publication no. US 2007/0252821 (“Hollemans”).
Claim 13:
	Shaffer further teaches or suggests wherein the first supplemental gesture recognizer is a drag start gesture recognizer, an wherein the drag start gesture recognizer includes, in order for a drag start gesture to be recognized: a requirement that the user input include contact, on the touch-sensitive surface, at locations that correspond to a respective user interface element in the user interface; and a requirement that changes in locations of the contact satisfy a lateral displacement threshold (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0085 - event/touch information includes one or more of: a location, time stamp, speed, direction, distance, scale (or change in scale), and angle (or change in angle) of the respective event/touch; para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0128 - measured delay where the touch does not substantially move in any given direction (e.g., any movement of the touch position is less than a predefined threshold, which may be measured as a distance; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
	Shaffer fails to explicitly disclose two concurrent contacts; two concurrent contacts.
	Hollemans teaches or suggests two concurrent contacts; two concurrent contacts (see para. 0007 - provides a method and apparatus for a touch mechanism to detect a two-finger input on touch screens. two finger touch can be used to make a selection of items that are displayed within this square in order to select, zoom, copy, move, delete, etc., or select a dial to rotate the contents of the grid; para. 0014 - once an item is selected, moving the fingers across the screen can perform a drag function for which one norma1ly uses a pointing device, such as a mouse.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include two concurrent contacts; two concurrent contacts for the purpose of efficiently detecting gestures using two finger input, improving application interactivity, as taught by Hollemans (0007 and 0014).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer, in view of Clavin, and in view of Lin, and further in view of Hollemans.
Claim 14:
	Shaffer further teaches or suggests wherein the first supplemental gesture recognizer is a drag add gesture recognizer, and wherein the drag add gesture recognizer includes, in order for a drag add gesture to be recognized, a requirement that the user input include contact, at a location that corresponds to a respective user interface element, and liftoff of the contact (see para. 0078 - definition for gesture 2 (334-2) is a dragging on a displayed object. The dragging, for example, comprises a touch (or contact) on the displayed object, a movement of the touch across touch-sensitive display 156, and lift-off of the touch (touch end); para. 0097 – drags; para. 0126 - drags, scrolls, etc ., on touch-pads; para. 0133 – a view includes a single tap gesture recognizer and a double tap gesture recognizer, a single tap gesture recognizer can be configured to wait for a double tap gesture recognizer to fail. transition of the single tap gesture recognizer to event recognized state 420 requires (or is conditioned upon) the failure of the double tap gesture recognizer to recognize the event.).
	Shaffer explicitly fails to disclose two concurrent contacts, at locations … within a predefined period of time.
	Lin teaches or suggests within a predefined period of time (see para. 0020 - identifying a drag according to the fifth object of the present invention comprises following steps: (a) detecting if a first hit-movement being conducted by the object touching said touch device; (b) starting a time counting if a detected result of step (a) is "YES"; ( c) detecting if the object leaves the touch device within a first reference time interval … and (f) generating a second operation signal continuously till a cease of the second hit movement has been detected by the touch-detect device for completing the drag; para. 0055 - keeping the second touch temporarily without leaving before the second reference time interval T LB2 ending. Thus, the operation signal is generated continuously from the second reference time interval T LB2 ending till the second touch of the object 2 on the touch device 3 being detected terminating such that the drag is completed.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include within a predefined period of time for the purpose of efficiently defining tap and drag gestures, improving gesture detection and determinations, as taught by Lin (0023).
Hollemans teaches or suggests two concurrent contacts, at locations (see para. 0007 - provides a method and apparatus for a touch mechanism to detect a two-finger input on touch screens. two finger touch can be used to make a selection of items that are displayed within this square in order to select, zoom, copy, move, delete, etc., or select a dial to rotate the contents of the grid; para. 0014 - once an item is selected, moving the fingers across the screen can perform a drag function for which one norma1ly uses a pointing device, such as a mouse.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Shaffer, to include two concurrent contacts, at locations for the purpose of efficiently detecting gestures using two finger input, improving application interactivity, as taught by Hollemans (0007 and 0014).

Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176